Citation Nr: 1104861	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in November 2010.  A transcript of his hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
disability and tinnitus.  The record discloses that he served in 
a position that was similar to a civilian occupation of 
electrician.  He had three years and one month of foreign or sea 
service, which he reports involved working on an aircraft carrier 
both on the flight deck and below deck.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2010), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley at 159.

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  

The Veteran was afforded a VA examination in May 2008.  The 
results of this testing revealed that while the Veteran's left 
ear had hearing loss that was considered a disability under § 
3.385, the hearing loss in his right ear did not meet the 
requirements set forth in the regulation.  The examiner noted 
that the notched pattern of the Veteran's hearing loss was more 
often due to a specific trauma rather than constant engine noise.  
Moreover, the examiner stated that given the Veteran's report of 
hearing loss and tinnitus onset 10 years previously, it was not 
possible to state with certainty the specific noise trauma or the 
time of such occurrence.  This statement is not responsive to the 
question of etiology.  

The Board notes that the record also contains evidence that the 
Veteran underwent private audiological testing in March 2008.  
The results of testing at that time are of record, but the 
graphical results are uninterpreted.  The Board is not competent 
to interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, it appears 
that the results of this testing revealed higher auditory 
thresholds than those found on VA examination in May 2008.  
Notably, the VA examiner did not address the March 2008 
audiometric testing in her examination report.

Once VA provides an examination, it must be adequate or VA must 
notify the Veteran why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the 
examination was inadequate because the provider failed to provide 
an appropriate opinion regarding the etiology of the claimed 
disabilities.  Moreover, the examiner also failed to address 
conflicting evidence of record.  Accordingly, the Board finds 
that an additional examination is required.

Finally, in response to the May 2008 examination report, the 
Veteran asserted in his June 2008 notice of disagreement that he 
did not in fact report onset of hearing loss or tinnitus 10 years 
previously.  He stated that he had experienced ringing in his 
ears during service.  At his November 2010 hearing, he described 
his various in-service noise exposure and testified that he had 
not experienced significant noise exposure since service.  These 
statements by the Veteran must be considered by the audiologist 
who conducts any future examination.

In light of the above discussion, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED for 
the following action:

1.  Schedule the Veteran for a VA 
audiological examination, by an examiner who 
has not previously examined him, to determine 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims file should be forwarded to the 
examiner for review, and the report should 
reflect that such review occurred.  The 
examiner should elicit a complete history, 
the pertinent details of which should be 
recited in the examination report.

The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz. A Maryland CNC Test should also 
be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

If it is determined that the Veteran has 
hearing loss disability in either ear, for VA 
purposes under 38 C.F.R. § 3.385, the 
examiner should provide an opinion regarding 
whether it is at least as likely as not (50% 
or greater probability) that the Veteran's 
hearing loss is a result of his military 
service.  The examiner should also provide an 
opinion regarding whether it is at least as 
likely as not (50% or greater probability) 
that the Veteran's tinnitus is a result of 
service.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
or aggravation as it is to find against it.

A rationale for any opinion advanced should 
be clearly stated.  If an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner should so state, 
and provide a rationale for that conclusion.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

3.  The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
Remand.  If the reports are deficient in any 
manner, the RO must implement corrective 
procedures.

4. Thereafter, readjudicate the claim.  If 
the benefits sought on appeal remain denied, 
the appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


